       Case 1:20-cv-00478-DAD-EPG Document 48 Filed 02/18/21 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
     JOSHUA BLAND,                                    Case No. 1:20-cv-00478-DAD-EPG (PC)
8
                    Plaintiff,                        ORDER VACATING INITIAL SCHEDULING
9                                                     CONFERENCE
            v.
10                                                    (ECF No. 43)
     ROBERT RODRIGUEZ, et al.,
11
                    Defendants.
12
13          On January 27, 2021, the Court set an initial scheduling conference in this action. (ECF No.

14   43). The conference is currently set for April 28, 2021, at 11:00 a.m. (Id.). In that same order the

15   Court required the parties to exchange initial disclosures thirty days before the conference and to file

16   scheduling conference statements fourteen days before the conference. (Id.).

17          In light of the coronavirus (COVID-19) pandemic and the evolving coronavirus protocols, the

18   initial scheduling conference is VACATED. The parties are still required to file scheduling

19   conference statements no later than April 14, 2021, and to exchange initial disclosures no later than

20   March 29, 2021. The Court will issue a scheduling order after reviewing the parties’ scheduling

21   conference statements.

22
23   IT IS SO ORDERED.

24
        Dated:     February 18, 2021                           /s/
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
